Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s reply to the Restriction requirement, dated June 30, 2022, has been received. By way of this reply, Applicant has elected, with traverse, Group III, claims 13-16, and the species of SEQ ID NO: 1 and 2, as well as amended claim 7.
	Applicant’s election of claims 13-16 in the reply filed on June 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-12 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 13-16 are therefore under examination before the Office.

Specification
The abstract of the disclosure is objected to because of minor grammatical issues at line 3: “Disclosed herein provides a pharmaceutical composition”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
Applicant's specification at pages 40-46 describe the creation and characterization of three different artificial CAR19 expression vectors, UW022, UW024 and UW026. These vectors define a nucleic acid encoding an scFv which binds CD19 by their respective light and heavy chain sequences. However, the claims recite an scFv comprising any combination of three different light and heavy chain sequences. Each of the heavy chains and each of the light chains are clearly distinct from one another. There is no evidence that all of the nine possible combinations of light and heavy chain would produce an scFv which can bind CD19 as claimed. 
The amino acid sequences and conformations of each of the light and heavy chains are critical in maintaining the antigen binding specificity and affinity which is characteristic of the molecule. It is expected that all of the complementarity determining regions (CDRs) in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of CDRs is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the light and heavy chain variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.
Given the high degree of specificity required to form an intact antigen-binding site, Applicant was not in possession of all nine possible combinations of light and heavy chains which form an scFv capable of binding CD19 as claimed.
Applicant is invited to amend the claims to recite only the combinations of light and heavy chains in the constructs created in order to obviate this rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary (US20190112380A1)
Chaudhary teaches a chimeric antigen receptor (CAR) which binds CD19, based upon an scFv derived from a humanized CD19 monoclonal antibody huCD19-Bu12 (or Bu12) (para. 0679). The amino acid sequences of the Bu12 scFv light and heavy chains, taught by Chaudhary as SEQ ID NO: 1815 and SEQ ID NO: 2058 are identical to the instantly claimed sequences of SEQ ID NO: 7 and SEQ ID NO: 8, respectively, as evidenced by the following sequence alignments:

    PNG
    media_image1.png
    514
    714
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    500
    718
    media_image2.png
    Greyscale


Chaudhary further teaches that CARs may comprise a transmembrane domain from CD28, CD4, or CD8 (para. 0338).
Chaudhary further teaches that CARs may comprise an intracellular signaling domain, which may be an immunoreceptor tyrosine-based activation motif (ITAM) or a CD3 zeta chain (para. 0340). 
Chaudhary further teaches that CARs may comprise a co-stimulatory domain, which may be 4-1BB, CD137, CD27, CD28, or OX40 (para. 0341).
Chaudhary further teaches a modified cell comprising a vector encoding a CAR which targets CD19 for the treatment of cancers expressing CD19 (e.g., B cell acute lymphocytic leukemia (B-ALL), chronic lymphocytic leukemia, diffuse large cell lymphoma, indolent lymphoma) (para. 0104).
Chaudhary further teaches a pharmaceutical product comprising the above cells and encoded polypeptides (para. 0139).
While Chaudhary does not teach the claimed invention in a single embodiment, it would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to arrive at the claimed invention by following the teachings of Chaudhary. Chaudhary teaches that modified cells which bear a CAR are useful for treating cancer; more specifically, CARs which target CD19 are useful for treating cancers which overexpress CD19 such as B-ALL. Chaudhary also teaches an scFv which binds CD19 with identical sequences to the claimed scFv. Chaudhary also teaches the remaining features of the CAR, including transmembrane domains, intracellular signaling domains, and co-stimulatory domains. The skilled artisan would be able to assemble a pharmaceutical product comprising modified cells bearing a CAR as claimed by following the teachings of Chaudhary, which each component of the combination performing its known, usual function, and producing a predictable result.

Allowable Subject Matter
The elected DNA sequences of SEQ ID NOs: 1-6 were searched and found to be free of the art.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644